Pursuant to Ind.Appellate Rule 65(D),
                                                                      Sep 12 2013, 5:32 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                 ATTORNEYS FOR APPELLEE:

DONALD C. SWANSON, JR.                                  GREGORY F. ZOELLER
Deputy Public Defender                                  Attorney General of Indiana
Fort Wayne, Indiana
                                                        KELLY A. MIKLOS
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

THELMA LINDSEY,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )   No. 02A03-1211-CR-486
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                        APPEAL FROM THE ALLEN CIRCUIT COURT
                            The Honorable Thomas J. Felts, Judge
                         The Honorable John D. Kitch, Hearing Officer
                               Cause No. 02C01-1101-FD-97


                                       September 12, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                             Case Summary

          Thelma Lindsey (“Lindsey”) challenges her two-year sentence for Operating While

Intoxicated, as a Class D felony. She presents the sole issue of whether her sentence is

inappropriate. We affirm.

                                    Facts and Procedural History

          During the early morning hours of January 18, 2011, a car driven by Lindsey crashed

into a car driven by Timothy Fletcher. Shortly after the crash, Lindsey fled on foot with the

other occupant of her vehicle, Kevin Rentschler (“Rentschler”). Lindsey had been drinking

with Rentschler; when apprehended, she had a staggering gait, was unsteady on her feet, had

a heavy odor of alcohol on her breath, and had red, watery, bloodshot eyes.

          A jury found Lindsey guilty of Count I, Operating While Intoxicated, with a Prior

Conviction of Operating While Intoxicated, as a Class D felony;1 Count II, Failure to Stop

After Accident Resulting in Injury, as a Class A misdemeanor;2 and Count III, False

Informing, as a Class B misdemeanor.3 The trial court sentenced Lindsey to two years

imprisonment for Count I, one year imprisonment for Count II, to be run consecutively to

Count I, and 180 days imprisonment for Count III, to be run concurrently with the other

terms. The court suspended to probation Lindsey’s sentence for Count II. This yields an

aggregate sentence of two years executed and one year suspended to probation; the court

1
    Ind. Code §§ 9-30-5-2, 9-30-5-3(a)(1).
2
 I.C. §§ 9-26-1-1(1) (2011), 9-26-1-8(a). Section 9-26-1-1(1) was modified, effective July 1, 2012; we
refer to the version in force at the time of the crime.
3
  I.C. § 35-44-2-2(d)(1) (2011). The relevant code section was recodified, effective July 1, 2012; we refer
to the section in force at the time of the crime.

                                                     2
allowed her to serve her executed two-year term through in-home detention.

       Lindsey now appeals.

                                 Discussion and Decision

       A person who commits a Class D felony has a sentencing range of between six months

and three years with the advisory sentence being one and one-half years. I.C. § 35-50-2-7.

Lindsey received a two-year sentence for Count I.

       In imposing this sentence, the trial court made the following statement:

       Note previous eight misdemeanors and no felony convictions. Note the
       victim’s statement. Note that you were on probation when this offense was
       committed. Note that the aggravators outweigh the mitigators.

(Sentencing Tr. at 8.)

       Lindsey claims that her sentence for Count I is inappropriate and asks that we revise

the executed portion of her sentence to a term of 1½ years, all suspended to probation.

Lindsey received an enhancement of one-half year, and thus essentially requests a revision of

her two-year executed sentence to the advisory term of 1½ years; she further requests that her

sentence be suspended to probation.

       The authority granted to this Court by Article 7, § 6 of the Indiana Constitution

permitting appellate review and revision of criminal sentences is implemented through

Appellate Rule 7(B), which provides: “The Court may revise a sentence authorized by

statute if, after due consideration of the trial court’s decision, the Court finds that the

sentence is inappropriate in light of the nature of the offense and the character of the

offender.” Under this rule, and as interpreted by case law, appellate courts may revise


                                              3
sentences after due consideration of the trial court’s decision, if the sentence is found to be

inappropriate in light of the nature of the offense and the character of the offender. Cardwell

v. State, 895 N.E.2d 1219, 1222-25 (Ind. 2008); Serino v. State, 798 N.E.2d 852, 856-57

(Ind. 2003). The principal role of such review is to attempt to leaven the outliers. Cardwell,

895 N.E.2d at 1225.

         Having reviewed the matter, we conclude that the trial court did not impose an

inappropriate sentence under Appellate Rule 7(B), and the sentence does not warrant

appellate revision. Accordingly, we decline to disturb the sentence imposed by the trial

court.

         Affirmed.

MAY, J., and BRADFORD, J., concur.




                                              4